Exhibit 10.66

 

[g19771kgimage002.gif]

 

Private and Confidential

 

November 17, 2004

 

Mr. Irwin Gruverman

Chairman & CEO

MFIC Corporation

30 Ossipee Rd., P.O. Box 9101

Newton, MA 02464

 

Dear Mr. Gruverman:

 

We are pleased that MFIC Corporation, a Delaware corporation (“MFIC” or the
“Company”) has decided to retain Maxim Group LLC (“Maxim”) to provide general
financial advisory and investment banking services to the Company as set forth
herein.  This letter agreement (“Agreement”) will confirm Maxim’s acceptance of
such retention and set forth the terms of our engagement.

 

1.             Retention.  The Company hereby retains Maxim for a period of
twelve (12) months from the execution hereof and the payment of an Initial
Advisory Fee (as more particularly described hereinafter) as its exclusive
financial advisor and investment banker to provide general financial advisory
and investment banking services, and Maxim accepts such retention on the terms
and conditions set forth in this Agreement.  In such capacity, Maxim shall:
(i) familiarize itself, to the extent appropriate and feasible, with the
business, operations, properties, financial condition, management and prospects
of the Company; (ii) advise the Company on matters relating to its
capitalization; (iii) evaluate alternative financing structures and
arrangements; and (iv) provide such other financial advisory and investment
banking services upon which the parties may mutually agree.

 

2.             Information.  In connection with Maxim’s activities hereunder,
the Company will cooperate with Maxim and furnish Maxim upon request with all
information regarding the business, operations, properties, financial condition,
management and prospects of the Company (all such information so furnished being
the “Information”) which Maxim deems appropriate and will provide Maxim with
reasonable access to the Company’s officers, directors, employees, independent
accountants and legal counsel.  The Company represents and warrants to Maxim
that all Information made available to Maxim hereunder will be complete and
correct in all material respects and will not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein not misleading in light of the circumstances under which such
statements are or will be made.  The Company further represents and warrants
that any projections and other forward-looking information provided by it to
Maxim will have been prepared in good faith and will be based upon assumptions
which, in light of the circumstances under which they are made, are reasonable. 
The Company recognizes and confirms that Maxim: (i) will use and rely primarily
on the Information and on information available from generally recognized public
sources in performing the services contemplated by this Agreement without having
independently verified the same; (ii) does not assume responsibility for the
accuracy or completeness of the Information and such other information; and
(iii) will not make an appraisal of any assets of the Company.  Any advice
rendered by Maxim pursuant to this Agreement may not be attributed publicly to
Maxim without Maxim’s prior written consent.  Maxim hereby acknowledges that
certain of the Information received by Maxim may be confidential and/or
proprietary, including Information with respect to the Company’s technologies,
products, business plans, marketing, customers, suppliers, vendors and other
Information (the “Confidential Information”) which must be maintained by Maxim
as absolutely confidential. For purposes of this Agreement, it is specifically
agreed that the term

 

Members NASD & SIPC

405 Lexington Ave. * New York, NY 10174 * tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com

New York, NY * Long Island, NY * Chicago, IL

 

--------------------------------------------------------------------------------


 

Confidential Information shall mean any and all information disclosed to Maxim
that is not included in the Company’s public filings.  The term “Confidential
Information” does not include information which (i) was or becomes generally
available to the public other than as a result of a disclosure by Maxim or its
representatives in violation of this Agreement, (ii) was or becomes available to
Maxim on a non-confidential basis from a source other than the Company or its
Representatives provided that such source is not known to Maxim to be bound by a
confidentiality agreement with the Company, or otherwise prohibited from
transmitting the information to Maxim by a contractual, legal or fiduciary
obligation or (iii) was within Maxim’s possession prior to its being furnished
to Maxim by or on behalf of the Company, provided that the source of such
information was not bound by a confidentiality agreement with the Company or
otherwise prohibited from transmitting the information to you by a contractual,
legal or fiduciary obligation.  Maxim agrees that it will not without the
Company’s prior approval disclose any such Confidential Information to any third
party without the Company’s prior written approval specifying the type, types or
items of Confidential Information that may be disclosed and identifying such
third party recipient(s) by name..

 

3.             Compensation.  As consideration for Maxim’s services pursuant to
this Agreement, Maxim shall be entitled to receive, and the Company agrees to
pay Maxim, the following compensation:

 

(a)                      The Company shall pay to Maxim (i) a non-refundable
cash fee of $25,000 payable upon execution of this Agreement (“Initial Advisory
Fee”), and (ii) a warrant (“Warrant”) to purchase 100,000 shares of the
Company’s common stock. The Warrant shall be exercisable at any time during the
three-year period commencing on the date hereof at an exercise price of $3.20
per share. The Warrant shall contain provisions, including, without limitation,
those pertaining to cashless exercise, anti-dilution protection and piggyback
registration rights, contained in the Warrants issued to the Company’s investors
in a Regulation D private placement offering earlier this year.  The fees
(except for the Initial Advisory Fee) appearing in Exhibit B (hereto, the “Fee
Schedule”) shall be earned by and paid to Maxim by the Company in connection
with financings or transactions undertaken by the Company, the terms of which
will be will be mutually agreed upon under separate advisory, placement agency
and/or underwriting agreements.

 

(b)                     The Company and Maxim acknowledge and agree that, in the
course of performing services hereunder, Maxim may introduce the Company to
third parties who may be interested in providing financing to the Company (a
“Financing”) or in entering into a transaction with the Company, including,
without limitation, a merger, acquisition or sale of stock or assets (in which
the Company may be the acquiring or the acquired entity), joint venture,
strategic alliance or other similar transaction (any such transaction, a
“Transaction”). When, as, and if Maxim intends to make such an introduction it
will promptly provide written notice to the Company of the identity of such
party(s) who may be interested in entering into a Transaction, whereupon the
Company shall five (5) days to disapprove of such introduction. The foregoing
acknowledgement and agreement shall not, however, be construed to permit Maxim
to disclose Confidential Information to any such third party without complying
with the obligations prescribed above.

 

The Company agrees that if within eighteen (18) months from the date of the
notice required in the preceding paragraph the Company and any party to whom the
Company was introduced by Maxim hereunder proposes a Financing or any
Transaction involving the Company and Maxim is not engaged as the Company’s
exclusive financial advisor, agent and/or investment banker in connection with

 

2

--------------------------------------------------------------------------------


 

such Financing or Transaction pursuant to Section 6 hereof, then, if any such
Financing or Transaction is consummated, the Company shall pay to Maxim fees in
accordance with the Fee Schedule.

 

Such fees shall be payable to Maxim as set forth in Exhibit B.

 

The amount of consideration paid in a Transaction shall include, for purposes of
calculating such fee, all forms of consideration paid or received, directly or
indirectly, by the Company and/or its stockholders in such Transaction,
including, without limitation, cash, securities, notes or other evidences of
indebtedness, assumption of liabilities (whether by operation of law or
otherwise), or any combination thereof.  If all or a portion of the
consideration paid in the Transaction is other than cash or securities, then the
value of such non-cash consideration shall be the fair market value thereof on
the date the Transaction is consummated as mutually agreed upon in good faith by
the Company and Maxim.  If such non-cash consideration consists of common stock,
options, warrants or rights for which a public trading market existed prior to
the consummation for the Transaction, then the value of such securities shall be
determined based upon the closing or last sales price thereof on the date of the
consummation of the Transaction.  If such non-cash consideration consists of
newly-issued, publicly-traded common stock, options, warrants or rights for
which no public trading market existed prior to the consummation of the
Transaction, then the value thereof shall be the average of the closing prices
for the 20 trading days subsequent to the fifth trading day after the
consummation of the Transaction.  In such event, the fee payable to Maxim
pursuant to this Section 3 shall be paid on the 30th trading day subsequent to
consummation of the Transaction.  If no public market exists for the common
stock, options, warrants or other rights issued in the Transaction, then the
value thereof shall be as mutually agreed upon in good faith by the Company and
Maxim.  If the non-cash consideration paid in the Transaction consists of
preferred stock or debt securities (regardless of whether a public trading
market existed for such preferred stock or debt securities prior to consummation
of the Transaction or exists thereafter), the value thereof shall be the maximum
liquidation value (without regard to accrued dividends) of the preferred stock
or the principal amount of the debt securities, as the case may be.

 

Any amounts payable by a purchaser to the Company, any stockholder of the
Company or an affiliate of either the Company or any stockholder of the Company
in connection with a non-competition, employment, consulting, licensing, supply
or other agreement (or payable by the Company if the Company is the acquiring
entity) shall be deemed to be part of the consideration paid in the
Transaction.  If all or a portion of the consideration payable in connection
with the Transaction includes contingent future payments, then the Company shall
pay to Maxim an additional cash fee, determined in accordance with this
Section 3, as, when and if such contingency payments are received.  However, in
the event of an installment purchase at a fixed price and fixed time schedule,
the Company agrees to pay Maxim, upon consummation of such Transaction, an
additional cash fee, determined in accordance with this Section 3 based upon the
present value of such installment payments using a discount rate of 10%.  If
with respect to any non-cash consideration the Company and Maxim are unable to
agree on the fair market value thereof, then such value shall be determined by
submission of the question to a reputable appraisal firm with experience valuing
property of the nature of the

 

3

--------------------------------------------------------------------------------


 

subject consideration acceptable to the Company and Maxim (the fees and expenses
of whom shall be borne equally by the Company and Maxim).

 

4.             Expenses.  In addition to payment to Maxim of the compensation
set forth in Section 3 hereof, the Company shall promptly upon request from time
to time reimburse Maxim for all reasonable expenses (including, without
limitation, travel and other out-of-pocket expenses but excluding any counsel
fees and expenses) incurred by Maxim in connection with its engagement
hereunder. Maxim will provide the Company an invoice and copies of receipts
pursuant to its expenses and such expenses shall not exceed $5,000 without prior
authorization of the Company.

 

5.             Indemnification.  The Company agrees to indemnify Maxim in
accordance with the indemnification and other provisions attached to this
Agreement as Exhibit A (the “Indemnification Provisions”), which provisions are
incorporated herein by reference and shall survive the termination or expiration
of this Agreement.

 

6.             Future Rights.  As additional consideration for its services
hereunder and as an inducement to cause Maxim to enter into this Agreement, if
at any time during the term of this Agreement or within twelve (12) months from
the effective date of the termination of this Agreement, the Company proposes to
effect a public offering of its securities or a Financing or Transaction or to
engage an investment banking firm to provide any other services to the Company
(other than during the term of this Agreement the services to be provided by
Maxim hereunder), the Company shall notify Maxim in writing of its intent to
undertake such transaction and the proposed terms thereof and provide Maxim with
a first opportunity to accept such engagement as MFIC’s exclusive advisor, agent
and/or investment banker in connection therewith. Such opportunity to accept or
reject an engagement to effect a transaction on MFIC’s behalf will expire ten
(10) business days from the date on which Maxim is first informed thereof. Maxim
must inform MFIC in writing of its decision as to whether it will undertake such
transaction on MFIC’s behalf. If Maxim either: (i) rejects MFIC’s proposed
terms, or (ii) fails to respond within the allotted time then MFIC shall have no
further obligation to offer such transaction to Maxim.

 

7.             Other Activities.  The Company acknowledges that Maxim has been,
and may in the future be, engaged to provide services as an underwriter,
placement agent, finder, advisor and investment banker to other companies in the
industry in which the Company is involved.  Subject to the confidentiality
provisions of Maxim contained in Section 2 hereof, the Company acknowledges and
agrees that nothing contained in this Agreement shall limit or restrict the
right of Maxim or of any member, manager, officer, employee, agent or
representative of Maxim, to be a member, manager, partner, officer, director,
employee, agent or representative of, investor in, or to engage in, any other
business, whether or not of a similar nature to the Company’s business, nor to
limit or restrict the right of Maxim to render services of any kind to any other
corporation, firm, individual or association.  Maxim may, but shall not be
required to, present opportunities to the Company.

 

8.             Termination; Survival of Provisions.  Either Maxim or MFIC may
terminate this Agreement at any time upon 30 days’ prior written notice to the
other party.  In the event of such termination, the Company shall pay and
deliver to Maxim: (i) all compensation earned through the date of such
termination (“Termination Date”) pursuant to any provision of Section 3 hereof,
and (ii) all compensation which may be earned by Maxim after the Termination
Date pursuant to Section 3 hereof, and shall reimburse Maxim for all expenses
incurred by Maxim in connection with its services hereunder pursuant to
Section 4 hereof.  All such fees and reimbursements due to Maxim pursuant to the
immediately preceding sentence shall be paid to Maxim within thirty (30) days of
the Termination Date (in the event such fees and reimbursements are earned or
owed as of the Termination Date) or upon the closing of a Financing or
Transaction or any applicable portion thereof (in the event such fees are due

 

4

--------------------------------------------------------------------------------


 

pursuant to the terms of Section 3 hereof).  Notwithstanding anything expressed
or implied herein to the contrary: (i) any Agency Agreement entered into between
Maxim and the Company may only be terminated in accordance with the terms
thereof, notwithstanding an actual or purported termination of this Agreement,
and (ii) the terms and provisions of Sections 3, 4, 5 (including, but not
limited to, the Indemnification Provisions attached to this Agreement and
incorporated herein by reference), 6, 7, 8, 9, 10, 15, and 16 shall survive the
termination of this Agreement.

 

9.             Notices.  All notices provided hereunder shall be given in
writing and either delivered personally or by overnight courier service or sent
by certified mail, return receipt requested, or by facsimile transmission, if to
Maxim, to Maxim Group LLC, 99 Sunnyside Boulevard Extension, Woodbury, New York
11797, Attention: Edward L. Rose, Esq., General Counsel, Fax No. (516) 364-2518,
and if to the Company, to the address, set forth on the first page of this
Agreement, Attention: Irwin Gruverman, Fax No.: (617) 965-1213.  Any notice
delivered personally or by fax shall be deemed given upon receipt (with
confirmation of receipt required in the case of fax transmissions); any notice
given by overnight courier shall be deemed given on the next business day after
delivery to the overnight courier; and any notice given by certified mail shall
be deemed given upon the second business day after certification thereof.

 

10.           Arbitration.  In the event of any dispute, controversy or claim
arising out of or relating to this Agreement, or concerning the respective
rights or obligations of the parties, the parties agree submit the matter to
arbitration administered by the American Arbitration Association in accordance
with its then existing Commercial Arbitration Rules.  The arbitration shall take
place before a single arbitrator and shall be governed by the laws of the State
of New York.  The decision of the arbitrator in the matter shall be final and
binding upon the parties and judgment on the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof.  The parties agree that
the arbitrator shall award (i) compensatory damages and reasonable attorneys’
fees and expenses to the prevailing party in such arbitration, but shall have no
authority to award punitive, consequential, indirect, incidental or special
damages absent a finding of willful or reckless conduct, and (ii) any equitable
remedy including specific performance or injunctive relief that the arbitrator
deems appropriate.  Except as required by law, the parties and an arbitrator
shall keep the content and results of any arbitration hereunder strictly
confidential and shall not disclose such content or results without the prior
written consent of all parties involved.  The arbitration provision contained in
this Section does not prevent any party from seeking injunctive relief from a
court in order to preserve the status quo, prevent or stop any breach of the
confidentiality provisions or to enforce any arbitration award.

 

11.           Amendments.  This Agreement may not be modified or amended except
in a writing duly executed by the parties hereto.

 

12.           Headings.  The section headings in this Agreement have been
inserted as a matter of reference and are not part of this Agreement.

 

13.           Successors and Assigns.  The benefits of this Agreement shall
inure to the parties hereto, their respective successors and assigns and to the
indemnified parties hereunder and their respective successors and assigns, and
the obligations and liabilities assumed in this Agreement shall be binding upon
the parties hereto and their respective successors and assigns.  Notwithstanding
anything contained herein to the contrary, neither Maxim nor the Company shall
assign any of its obligations hereunder without the prior written consent of the
other party.

 

14.           No Third Party Beneficiaries.  This Agreement does not create, and
shall not be construed as creating, any rights enforceable by any person or
entity not a party hereto, except those entitled to the benefits of the
Indemnification Provisions.  Without limiting the foregoing, the Company
acknowledges

 

5

--------------------------------------------------------------------------------


 

and agrees that Maxim is not being engaged as, and shall not be deemed to be, an
agent or fiduciary of the Company’s stockholders or creditors or any other
person by virtue of this Agreement or the retention of Maxim hereunder, all of
which are hereby expressly waived.

 

15.           Waiver.  Any waiver or any breach of any of the terms or
conditions of this Agreement shall not operate as a waiver of any other breach
of such terms or conditions or of any other term or condition, nor shall any
failure to insist upon strict performance or to enforce any provision hereof on
any one occasion operate as a waiver of such provision or of any other provision
hereof or a waiver of the right to insist upon strict performance or to enforce
such provision or any other provision on any subsequent occasion.  Any waiver
must be in writing.

 

16.           Remedies.  Maxim agrees and acknowledges that any violation or
threatened violation of the confidentiality provisions of this Agreement will
cause irreparable injury to the Company and that, in addition to any other
remedies that may be available, in law, in equity or otherwise, the Company
shall be entitled to obtain injunctive relief against any reasonably perceived
threat of breach of this Agreement or the continuation of any breach by Maxim,
without the necessity of proving actual damages.  If the Company brings any
action against Maxim for such a breach, or any other breach of this Agreement,
the unsuccessful party shall pay all of its and the other party’s costs and
expenses.

 

17.           Counterparts.  This Agreement may be executed in any number of
counterparts and by facsimile transmission, each of which shall be deemed to be
an original instrument, but all of which taken together shall constitute one and
the same agreement.  Facsimile signatures shall be deemed to be original
signatures for all purposes.

 

If the foregoing correctly sets forth our agreement, please sign the enclosed
copy of this Agreement in the space provided below and return it to us.

 

 

Very truly yours,

 

 

 

MAXIM GROUP LLC

 

 

 

By:

 

 

 

 

Andrew Scott

 

 

Managing Director

 

 

 

By:

 

 

 

 

Clifford A. Teller

 

 

Managing Director

 

 

Agreed to and accepted this        day of November, 2004

 

 

MFIC CORPORATION

 

 

 

By:

 

 

 

 

Irwin Gruverman

 

 

Chairman & CEO

 

 

6

--------------------------------------------------------------------------------


 

Exhibit A

 

INDEMNIFICATION PROVISIONS

 

Capitalized terms used in this Exhibit shall have the meanings ascribed to such
terms in the Agreement to which this Exhibit is attached.

 

MFIC Corporation agrees to indemnify and hold harmless Maxim and each of the
other Indemnified Parties (as hereinafter defined) from and against any and all
losses, claims, damages, obligations, penalties, judgments, awards, liabilities,
costs, expenses and disbursements, and any and all actions, suits, proceedings
and investigations in respect thereof and any and all legal and other costs,
expenses and disbursements in giving testimony or furnishing documents in
response to a subpoena or otherwise (including, without limitation, the costs,
expenses and disbursements, as and when incurred, of investigating, preparing,
pursing or defending any such action, suit, proceeding or investigation (whether
or not in connection with litigation in which any Indemnified Party is a party))
(collectively, “Losses”), directly or indirectly, caused by, relating to, based
upon, arising out of, or in connection with, Maxim’s acting for the Company,
including, without limitation, any act or omission by Maxim in connection with
its acceptance of or the performance or non-performance of its obligations under
the Agreement between the Company and Maxim to which these indemnification
provisions are attached and form a part (the “Agreement”), any breach by the
Company of any representation, warranty, covenant or agreement contained in the
Agreement (or in any instrument, document or agreement relating thereto,
including any Agency Agreement), or the enforcement by Maxim of its rights under
the Agreement or these indemnification provisions, except to the extent that any
such Losses are found in a final judgment by a court of competent jurisdiction
(not subject to further appeal) to have resulted primarily and directly from the
gross negligence or willful misconduct of the Indemnified Party seeking
indemnification hereunder.  The Company also agrees that no Indemnified Party
shall have any liability (whether direct or indirect, in contract or tort or
otherwise) to the Company for or in connection with the engagement of Maxim by
the Company or for any other reason, except to the extent that any such
liability is found in a final judgment by a court of competent jurisdiction (not
subject to further appeal) to have resulted primarily and directly from such
Indemnified Party’s gross negligence or willful misconduct.

 

These Indemnification Provisions shall extend to the following persons
(collectively, the “Indemnified Parties”):  Maxim, its present and former
affiliated entities, managers, members, officers, employees, legal counsel,
agents and controlling persons (within the meaning of the federal securities
laws), and the officers, directors, partners, stockholders, members, managers,
employees, legal counsel, agents and controlling persons of any of them.  These
indemnification provisions shall be in addition to any liability which the
Company may otherwise have to any Indemnified Party.

 

If any action, suit, proceeding or investigation is commenced, as to which an
Indemnified Party proposes to demand indemnification, it shall notify the
Company with reasonable promptness; provided, however, that any failure by an
Indemnified Party to notify the Company shall not relieve the Company from its
obligations hereunder.  An Indemnified Party shall have the right to retain
counsel of its own choice to represent it, and the fees, expenses and
disbursements of such counsel shall be borne by the Company.  Any such counsel
shall, to the extent consistent with its professional responsibilities,
cooperate with the Company and any counsel designated by the Company.  The
Company shall be liable for any settlement of any claim against any Indemnified
Party made with the Company’s written consent.  The Company shall not, without
the prior written consent of Maxim, settle or compromise any claim, or permit a
default or consent to the entry of any judgment in respect thereof, unless such
settlement, compromise or consent (i) includes, as an unconditional term
thereof, the giving by the claimant to all of the Indemnified Parties of an
unconditional release from all liability in respect of such claim, and (ii) does
not contain any factual or legal admission by or with respect to an Indemnified
Party or an adverse

 

--------------------------------------------------------------------------------


 

statement with respect to the character, professionalism, expertise or
reputation of any Indemnified Party or any action or inaction of any Indemnified
Party.

 

In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then the Company shall contribute to the Losses to which any Indemnified Party
may be subject (i) in accordance with the relative benefits received by the
Company and its stockholders, subsidiaries and affiliates, on the one hand, and
the Indemnified Party, on the other hand, and (ii) if (and only if) the
allocation provided in clause (i) of this sentence is not permitted by
applicable law, in such proportion as to reflect not only the relative benefits,
but also the relative fault of the Company, on the one hand, and the Indemnified
Party, on the other hand, in connection with the statements, acts or omissions
which resulted in such Losses as well as any relevant equitable considerations. 
No person found liable for a fraudulent misrepresentation shall be entitled to
contribution from any person who is not also found liable for fraudulent
misrepresentation.  The relative benefits received (or anticipated to be
received) by the Company and it stockholders, subsidiaries and affiliates shall
be deemed to be equal to the aggregate consideration payable or receivable by
such parties in connection with the transaction or transactions to which the
Agreement relates relative to the amount of fees actually received by Maxim in
connection with such transaction or transactions.  Notwithstanding the
foregoing, in no event shall the amount contributed by all Indemnified Parties
exceed the amount of fees previously received by Maxim pursuant to the
Agreement.

 

Neither termination nor completion of the Agreement shall affect these
Indemnification Provisions which shall remain operative and in full force and
effect.  The Indemnification Provisions shall be binding upon the Company and
its successors and assigns and shall inure to the benefit of the Indemnified
Parties and their respective successors, assigns, heirs and personal
representatives.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

FEE SCHEDULE

 

Capitalized terms used in this Exhibit shall have the meanings ascribed to such
terms in the Agreement to which this Exhibit is attached.

 

Financing Fees:

 

1. For any Financing, the Company shall:

 

 

(i)            pay Maxim a cash fee of 7% of the amount of capital raised,
invested or committed; and

 

 

(ii)           pay Maxim a cash fee for unallocated expenses of 1% of the amount
of capital raised, invested or committed.

 

 

 

Transaction Fees:

 

The Transaction Fees shall be payable to Maxim in cash at the closing or
closings of the Transaction to which it relates.

 

 

An amount equal to the greater of:

 

 

 

 

 

(i)            $350,000, or

 

 

(ii)           4% of the aggregate consideration paid or received by the Company
and/or its stockholders in such Transaction, as the case may be.

 

 

 

Attorney Fees:

 

The Company will pay up to $35,000 in legal fees related to the Financing or the
Transaction to Maxim’s counsel at the Closing.

 

 

 

Agent Warrants:

 

The Company shall grant to Maxim Agent Warrants in the form of, at Maxim’s
option, (a) Securities issued pursuant to a Financing or (b) Common Stock of the
Company, as follows:

 

 

 

 

 

(i)            For any Financing or Transaction, warrants to purchase 7% of the
amount of capital raised, invested or committed

 

 

 

 

 

The Agent Warrants shall have: (a) an exercise price equal to 150% of the 30-day
VWAP of Common Stock preceding the closing of the Financing or Transaction,
(b) a 3-year term, (c) cashless exercise provisions, (d) standard anti-dilution
protections, and (e) one demand registration right and unlimited “piggy-back”
registration rights.

 

--------------------------------------------------------------------------------